Citation Nr: 1528967	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  12-02 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic myeloid leukemia (CML), claimed as due to Agent Orange (herbicide) exposure.

2.  Entitlement to service connection for graft versus host disease (GVHD), claimed as myasthenia gravis due to chronic myeloid leukemia.

3.  Entitlement to service connection for bilateral ocular surface disease, claimed as blindness, cornea transplant, and eye infections due to GVHD.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant, served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran and the Veteran's spouse presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the Board hearing has been associated with the record.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case. 

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service. 

2.  The Veteran has current chronic myeloid leukemia.

3.  The current chronic myeloid leukemia disorder is related to the in-service herbicide exposure.

4.  The Veteran has current graft versus host disease.

5.  The current graft versus host disease is proximately due to or the result of chronic myeloid leukemia.

6.  The Veteran has current bilateral ocular surface disease.

7.  The current bilateral ocular surface disease is proximately due to or the result of graft versus host disease.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for direct service connection for chronic myeloid leukemia have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for secondary service connection for graft versus host disease have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for secondary service connection for bilateral ocular surface disease have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The claims for service connection for chronic myeloid leukemia, GVHD, and bilateral ocular surface disease have been considered with respect to VA's duties to notify and assist.  Given the favorable outcomes (grants of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).    

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Chronic Myeloid Leukemia

The Veteran contends that exposure to Agent Orange and benzene while serving in Vietnam caused chronic myeloid leukemia (CML).  For these reasons, the Veteran asserts that service connection for CML is warranted.

Initially, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.  The service personnel records show that the Veteran served aboard the U.S.S. Vesole, which sailed in the Vietnam Combat Zone on three occasions, including service at the mouth of the Saigon River.  The DD Form 214 shows that the Veteran served in Vietnam during those occasions, and the record includes several statements from the Veteran and fellow shipmates attesting to sailing close to Vietnam shores.  For these reasons, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.  38 C.F.R. § 3.307(a)(6)(iii).   

The Board next finds that the Veteran has current chronic myeloid leukemia (CML).  While the evidence of record does not clearly indicate whether CML is in remission following a bone marrow transplant and immunosuppressant therapy, it is well documented that the Veteran has been treated for CML and that the CML, and its treatment, have left residual disorders which are discussed in more detail below.  See, e.g., September 2012 Dr. E.L. letter; May 2013 Dr. T.F. letter; August 2007; January 2005 Dr. K.J. letter; August 2007 Dr. K.J. treatment record.  At the time the claim was filed, the Veteran indicated that the CML diagnosis was active.  See May 2009 VA Form 21-4138.  For these reasons, the Board finds that the Veteran has current CML.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the current CML is related to herbicide exposure in service.  In a September 2012 letter, Dr. E.L. opined that the CML disorder is at least as likely as not due to herbicide or benzene exposure.  The opinion was based on the nature of the genetic mutations that made the Veteran resistant to tyrosine kinase inhibitor therapy.  Similarly, Dr. T.F. opined that the current CML is at least as likely as not due to herbicide exposure.  See 
Dr. T.F. May 2013 letter.  Dr. T.F. explained that medical research indicates an increased risk of leukemia in children of parents exposed to Agent Orange, and cited additional research showing probable mechanisms of Agent Orange's role in leukemogenesis.  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  CML is not among the diseases recognized by VA as having a statistically significant association with herbicide exposure; therefore, presumptive service connection cannot be granted for CML based on herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In sum, the general body of research recognized by VA does not support a statistically significant association between CML and herbicide exposure.  Nevertheless, the Veteran has provided two credible medical opinions supporting a relationship between the current CML and herbicide exposure, and the Veteran is not precluded from establishing direct service connection for CML on that basis.  See Combee, 34 F.3d at 1042.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the current CML is related to the in-service herbicide exposure, and that criteria for service connection for CML have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 3.303(d).  

Service Connection for Graft Versus Host Disease

The Veteran asserts that CML caused graft versus host disease (GVHD).  As CML is now a service-connected disability based on the Board decision herein, the Veteran seeks secondary service connection for GVHD.  See 38 C.F.R. § 3.310.

The Board finds that the Veteran has a current GVHD disorder.  In a May 2009 letter, Dr. E.S. discussed treatment for a current GVHD disorder.  The diagnosis was confirmed as recently as May 2015 in a letter from Dr. T.F.

The Board next finds that the weight of the lay and medical evidence is at least in equipoise on the question of whether the current GVHD is proximately due to or the result of CML.  Treatment notes for CML dating back to 2007 indicate that GVHD is a transplant-related complication, and the record demonstrates that the service-connected CML was treated by a bone marrow transplant.  See S.H.U.F. August 2007 treatment records.  In the May 2009 letter referenced above, Dr. E.S. opined that the bone marrow transplant used to treat CML caused GVHD.  In a September 2012 letter, Dr. E.L. explained that the allogenic stem cell transplantation used to treat CML was complicated by both acute and chronic GVHD. 

In sum, the evidence demonstrates that GVHD is a transplant-related complication, and the GVHD developed after a bone marrow transplant for CML.  Two physicians opined that the current GVHD resulted from the bone marrow transplant.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the current GVHD is proximately due to or the result of treatment for the service-connected CML.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting the claim for service connection for GVHD on a secondary theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. §§ 3.303(a) or 3.303(d).

Service Connection for Bilateral Ocular Surface Disease

Similar to the discussion above, the Veteran seeks service connection for a bilateral eye disorder as a complication related to treatment for service-connected CML.  Specifically, the Veteran contends that a bilateral eye disorder resulted from the now service-connected GVHD.  See 38 C.F.R. § 3.310. 

Initially, the Board finds that the Veteran has current bilateral ocular surface disease.  This diagnosis was provided by Dr. E.S. in a May 2011 letter describing ongoing treatment for the eyes.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the current bilateral ocular surface disease is proximately due to or the result of service-connected GVHD.  In the same May 2011 letter referenced above, Dr. E.S. explained that the service-connected GVHD triggered an auto-immune process that caused the CML bone marrow transplant immune system to attack the collagen in the corneal tissue of both eyes.  The result is the current bilateral ocular surface disease, which has been treated by multiple corneal surgeries, and which is currently manifested by severely impaired vision in both eyes.

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the current bilateral ocular surface disease is proximately due to or the result of the service-connected GVHD.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting the claim for service connection for bilateral ocular surface disease on a secondary theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. §§ 3.303(a) or 3.303(d).


ORDER

Service connection for chronic myeloid leukemia is granted.

Service connection for graft versus host disease, as secondary to CML, is granted.

Service connection for bilateral ocular surface disease, as secondary to GVHD, is granted.


REMAND

Service Connection for COPD

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issue of service connection for COPD.  Specifically, a VA examination and medical opinion are needed to fulfill VA's duty to assist the Veteran in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Veteran initially claimed service connection for COPD based on asbestos exposure.  See May 2009 VA Form 21-4138.  During the course of the appeal, the Veteran also asserted that current COPD was proximately due to or the result of CML or GVHD.  See May 2015 Board hearing transcript at 3.  In a May 2010 letter, Dr. R.B. noted a current diagnosis of COPD and opined that (service-connected) GVHD has given the Veteran many of his current disorders; however, Dr. R.B. did not specifically indicate whether COPD was among those disorders caused by GVHD.  While the Veteran has asserted that the U.S.S. Vesole ship history is notable for asbestos exposure, the record does not reflect that VA has pursued development to help determine whether the Veteran was exposed to asbestos during service.

Accordingly, the issue of service connection for COPD is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake necessary additional efforts to ascertain whether or not the Veteran was exposed to asbestos during service, including on the USS Vesole, to include asking the Veteran to provide additional information regarding the claimed asbestos exposure.  A specific finding should be made as to asbestos exposure and documentation of such finding should be associated with the claims file.

2.  Thereafter, the AOJ should schedule the appropriate VA examination to help determine the nature, extent, and etiology of the current lung disorder.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any relevant tests and studies, and provide a diagnosis for any pathology found.

Based on the examination and review of the appropriate records, the examiner should offer the following opinions:

A)  Is any currently diagnosed lung disorder as likely as not (i.e., to at least a 50 percent degree of probability) caused by the service-connected graft versus host disease (GVHD)?  

B)  If no causal relationship is assessed to be present, is it as likely as not (i.e., to at least a 50 percent degree of probability) that any currently diagnosed lung disorder was permanently worsened in severity beyond its normal course by the service-connected GVHD?  

C)  If no relationship (caused or worsened) between a current lung disorder and the service-connected GVHD is assessed by the examiner, is it as likely as not (i.e., to at least a 50 percent degree of probability) that any currently diagnosed lung disorder is related to service, to include asbestos exposure during service, if VA has determined that the Veteran was exposed to asbestos in service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3.  When the development above has been completed, the issue of service connection for COPD should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


